DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “each of the plurality of user devices” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “each of the plurality of user devices” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “each of the plurality of user devices” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “each of the plurality of user devices” in line 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “each of the plurality of user devices” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “each of the plurality of user devices” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,277,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 
For example, 
Instant Application No. 17/693,885
U.S. Patent No. 11,277,667
1. A method for facilitating interaction between viewers of streams of content, comprising: 


1. A method for facilitating interaction between viewers of a stream of content, comprising: 
receiving, from a first user device, a request to begin presenting a stream of content, wherein the stream of content corresponds to a collection of videos presented sequentially; determining a playback position of the stream of content on the first user device; 
causing a stream of content to be presented on a first user device; 


causing the stream of content to be presented on the first user device at the determined playback position; receiving, from the first user device, an input to display a chat interface on the first user device; causing the chat interface to be presented on the first user device in connection with the presentation of the stream of content, wherein the chat interface includes messages transmitted from a plurality of user devices other than the first user device that are also presenting the stream of content, wherein the messages transmitted from the plurality of user devices that are also presenting the stream of content are presented in a first portion of the chat interface; 
receiving video content from a second user device associated with a creator of the stream of content; 
receiving video content from a second user device associated with a creator of the stream of content; 
and causing the video content received from the second user device associated with the creator of the stream of content to be presented in a window overlaid on the stream of content on each of the plurality of user devices and the first user device concurrently with presentation of the stream of content on each of the plurality of user devices and the first user device.
and causing the video content received from the second user device associated with the creator of the stream of content to be presented in a window overlaid on the stream of content on each of the plurality of user devices and the first user device concurrently with presentation of the stream of content on each of the plurality of user devices and the first user device.


Similarly, Claims 2-21 correspond to claims 2-19 of the Patent. 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,911,832. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.

For example, 
Instant Application No. 17/693,885
U.S. Patent No. 10,911,832
1. A method for facilitating interaction between viewers of streams of content, comprising: 


1. A method for facilitating interaction between viewers of a stream of content, comprising: 
receiving, from a first user device, a request to begin presenting a stream of content, wherein the stream of content corresponds to a collection of videos presented sequentially; identifying a counter value associated with a duration of time elapsed since a creator of the stream of content initiated presentation of the stream of content from a second user device; determining a playback position of the stream of content on the first user device based on the counter value; 
causing a stream of content to be presented on a first user device; 


causing the stream of content to be presented on the first user device at the determined playback position; receiving, from the first user device, an input to display a chat interface on the first user device; causing the chat interface to be presented on the first user device in connection with the presentation of the stream of content, wherein the chat interface includes messages transmitted from a plurality of user devices other than the first user device that are also presenting the stream of content, wherein the messages transmitted from the plurality of user devices that are also presenting the stream of content are presented in a first portion of the chat interface, and wherein the chat interface includes a plurality of selectable inputs, each representing an image, wherein selection of a selectable input from the plurality of selectable inputs by the first user device causes the image to be presented in a second portion of the chat interface when the chat interface is presented on the plurality of user devices that are also presenting the stream of content;
receiving video content from a second user device associated with a creator of the stream of content; 
receiving video content from the second user device associated with the creator of the stream of content;
and causing the video content received from the second user device associated with the creator of the stream of content to be presented in a window overlaid on the stream of content on each of the plurality of user devices and the first user device concurrently with presentation of the stream of content on each of the plurality of user devices and the first user device.
and causing the video content received from the second user device associated with the creator of the stream of content to be presented in a window overlaid on the stream of content on each of the plurality of user devices and the first user device concurrently with presentation of the stream of content on each of the plurality of user devices and the first user device.


Similarly, Claims 2-21 correspond to claims 2-21 of the Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groves et al. US Patent Publication No. 2019/0052934.
 
Regarding Claims 1, 11, and 21 Groves discloses a method, a system and a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for facilitating interaction between viewers of streams of content [0018], comprising: causing a stream of content to be presented on a first user device [Figure 3 video stream 106; [0039] Graphical illustration 300 depicts an example of the presentation 116 of the first video 106 annotated with various objects. Graphical illustration 300 can be displayed on a user interface (e.g., user interface 118) of a device associated with a member of audience 110]; receiving video content from a second user device associated with a creator of the stream of content [0047; second video stream 418 can be a live feed associated with audience member 414.sub.N. Upon receipt of second video stream 418, recording component 402 can be further configured to facilitate inclusion of second video stream 418 into first video stream 404]; and causing the video content received from the second user device associated with the creator of the stream of content to be presented in a window overlaid on the stream of content on each of the plurality of user devices and the first user device concurrently with presentation of the stream of content on each of the plurality of user devices and the first user device [0044 & Figure 3; receiving component 102 can receive an aggregate one-way streaming broadcast from broadcaster 108 that includes first video 106 and second video 126. Recall that, upon selection of object 304, second video 126 (e.g., a live feed from a member of audience 110) can be transmitted to broadcaster 108. Broadcaster 108 can include this feed into his or her own feed and therefore all members of audience 110 can receive this aggregate feed, including the member providing the feed and/or second video 126.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. US Patent Publication No. 2019/0052934 in view of Kandekar et al. US Patent Publication No. 2010/0017474.

Regarding Claims 2 and 12 Groves teaches the method and system according to claims 1 and 11 respectively. However, Groves fails to disclose the method and system further comprising: receiving, from the first user device, a request to begin presenting a stream of content; and determining a playback position of the stream of content on the first user device, wherein the stream of content is presented on the first user device at the determined playback position.
In an analogous art, Kandekar discloses the method and system further comprising: receiving, from the first user device, a request to begin presenting a stream of content [0015 & Figure 1 step 100; a user begins playback of a video item]; and determining a playback position of the stream of content on the first user device  [0003, 0016, 0018-0019,  0022- 0023 & Figures 1 & 2; Information identifying playback positions of a number of second users also playing the media item is obtained from a playback information broker and presented to the first user. The device of the user obtains playback information identifying a playback position of each of a number of other users also playing the video item (step 102)], wherein the stream of content is presented on the first user device at the determined playback position [0022, 0027, & Figures 2-3; the playback information presented to the user is updated to reflect user A's new playback position in Fig. 3 is GUI 22 for presenting, to a user playing a video item, playback information identifying playback positions of other users also playing the video item at that time according to another embodiment of the present invention. The GUI 22 includes a video playback window 24 and a playback information window 26 on the first user device at the determined playback position).]
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Groves and Kandekar, before the effective filing date of the invention, such that playback of the media item is substantially synchronized at a device of the first user and a device of the second user [Kandekar 0003].

Regarding Claims 5 and 15 the combination of Groves and Kandekar disclose the method and system further comprising: identifying a counter value associated with a duration of time elapsed since the creator of the stream of content initiated presentation of the stream of content from the second user device [Kankedar 0026, 0028 & Figures 2 & 3], wherein the playback position of the stream of content on the first user device is determined based on the counter value [Kanekdar [0003, 0016, 0018-0019, 0022-0023] & Figures 1 & 3].

Regarding Claims 6 and 16 the combination of Groves and Kandekar disclose the method and system, wherein the stream of content corresponds to a collection of videos presented sequentially [Kanekdar Figure 1 step 108, Figure 3  & [0023, 0028-0029].

Claims 3, 7-10, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. US Patent Publication No. 2019/0052934 in view of Kandekar et al. US Patent Publication No. 2010/0017474 in further view of Joffray  et al. US Patent Publication No. 2013/0159858.
Regarding Claims 3 and 13, the combination of Groves and Kandekar discloses a method and system further comprising: receiving, from the first user device, an input to display a chat interface on the first user device [Kandekar Figure 3 item 48 [0029]; user can select the chat button “48’ in Figure 3 to join chat application that displays a chat interface]; causing the chat interface to be presented on the first user device in connection with the presentation of the stream of content [Kandekar Figure 3 & [0030]], wherein the chat interface includes messages transmitted from a plurality of user devices other than the first user device [Kandekar Figure 2 [0023-0024]; if the user chooses to initiate the chat interface (a chat session), a chat session with the one or more selected other users may be initiated with the one or more selected users via an associated chat application].
However, the combination of Groves and Kandekar fails to disclose a method and system where the chat interface to be presented on the first user device in connection with the presentation of the stream of content and wherein the messages transmitted from the plurality of user devices that are also presenting the stream of content are presented in a first portion of the chat interface.
In an analogous art, Joffray discloses a method and system where the chat interface to be presented on the first user device in connection with the presentation of the stream of content [0004, 0024-0026 & Figures 1, 2, & 4] and wherein the messages transmitted from the plurality of user devices that are also presenting the stream of content are presented in a first portion of the chat interface [0024-0026 & Figure 4].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Groves, Kandekar, and Joffray , before the effective filing date of the invention, to allow the users to join the media parties, and tracking which users are participating in which media parties such as adding media items to the queue and skipping media items in the queue. [Joffray Abstract].

Regarding Claims 7 and 17, the combination of Groves, Kandekar, and Joffray discloses a method and system wherein an initial position of each video within the collection of videos corresponding to the stream of content is specified by the creator of the stream of content [Joffray 0021-0022].

Regarding Claims 8 and 18, the combination of Groves, Kandekar, and Joffray discloses a method and system further comprising: receiving a plurality of votes from a second plurality of user devices; and modifying the collection of videos corresponding to the stream of content based on the plurality of votes [Joffray 0021-0022].

Regarding Claims 9 and 19, the combination of Groves, Kandekar, and Joffray discloses a method and system, wherein modifying the collection of videos comprises adding a video associated with the plurality of votes to the collection of videos [Joffray [0022] & Figure 3 item 148].

Regarding Claims 10 and 20, the combination of Groves, Kandekar, and Joffray discloses a method and system wherein modifying the collection of videos comprises moving a position of a video associated with the plurality of votes within the collection of videos [Joffray [0022] & Figure 3 item 148].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. US Patent Publication No. 2019/0052934 in view of Kandekar et al. US Patent Publication No. 2010/0017474 in further view of Joffray  et al. US Patent Publication No. 2013/0159858 in further view of Elizarov et al. US Patent Publication No. 2012/0137316.

Regarding Claims 4 and 14 the combination of Groves, Kandekar, and Joffray teaches the method and system according to claims 3 and 13 respectively. However, the combination of Groves, Kandekar, and Joffray fails to disclose the method and system wherein the chat interface includes a plurality of selectable inputs, each representing an image, wherein selection of a selectable input from the plurality of selectable inputs by the first user device causes the image to be presented in a second portion of the chat interface when the chat interface is presented on the plurality of user devices that are also presenting the stream of content.
In an analogous art, Elizarov discloses the method and system wherein the chat interface includes a plurality of selectable inputs, each representing an image, wherein selection of a selectable input from the plurality of selectable inputs by the first user device causes the image to be presented in a second portion of the chat interface when the chat interface is presented on the plurality of user devices that are also presenting the stream of content [0043, 0045, 0053 and Figures 1 & 2; Fig. 1 illustrates a system presenting a plurality of selectable inputs (operable communication between the groups of users providing user generated content (UGC)) to the mass media system through the telecommunication devices (Web devices, Mobile devices, traditional phones, and etc), the topics 32 most commented by the users 22 presented at web based search engines 26, 28, 30, 36 (for instance Yahoo, Google, etc.), with social networks search engines 30 (for example, Facebook, Twitter, Buidu, etc.) and the UGC 12 generated by the online and offline groups of users 22, each representing an image containing transient images of fixed object, such as pictures, text messages (chat), emails, or/and moving objects transmitted through telecommunication devices. The offline unit 42 is operably communicated with the first device 40 and is configured to receive and circulate a voted score of the UGC 12 from the online and offline groups of users 22 in response to the selected topics of the mixed content 34 presented to the groups of users 22 by virtue of the broadcast 110. It appreciates a skilled person in the art, group users 22 through the first device 40 in participate on social network 30 (for example, Facebook, Twitter, etc.) through. comments on a chat interface. i.e. the topic that each particular user wants to discuss, and provide the UGC 12 that the user considers to be interesting and is worth sharing with the others. For the best example as_ shown in FIG. 2, the anchorman of the mass media system 54, located at the offline unit 42, will announce that the search engines 26, 28, 30, 36 have identified a plurality of selectable inputs (the following topics or top news 32 such as news Ai through G1 from the first search engine, for example, topics 26, J1, D2, K1, L1, and E2 through the search engine 28, and topics such as M1, D3, C2, and E83 through the social network search engine 30) each representing an image, wherein selection of a selectable input from the plurality of selectable inputs by the first user device [40] . These topics will be selected by the system to the group of the selected topics 34. While the process of selecting the most interesting topic is in progress, the anchorman 54 proceeds to discuss a topic 70 suggested by the online users 22 and that was brought to the offline unit 42 by virtue of telecommunication devices not integrated with the Web causes the image to be presented in a second portion of the chat interface [20] when the chat interface is presented on the plurality of user devices (group users 22 as windows 26, 28 and 30 through the first device 40 in Fig. 1) that are also presenting the stream of content [70]].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Groves, Kandekar, Joffray , and Elizarov, before the effective filing date of the invention, to provides a unique approach for mass media communication channels wherein the information content to be presented to the viewers is determined not by the management of the television channel but by the viewers actively voting for the topics of their interest and participating in the discussion in the open air [Elizarov Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Amidei US-20150117837-A1, Park US-20110010774-A1, Park US-8516053-B2, Lee US-20140282751-A1, and Groman US-20150043892-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424